Per Curiam : This is an appeal by the Chicago and Northwestern Railway Company from an order of the Superior Court of Cook county authorizing appellee, the Town of Cicero, to take immediate possession of the strip of land sixty-six by one hundred feet, which was condemned by the judgment of said court in said cause, on the petition of appellee, for the purposes of a crossing of West Fifty-third street over the tracks and right of way of the appellant company, appellant having, before the entry of said order, prosecuted its appeal to this court from the judgment of condemnation. Inasmuch as that judgment has been affirmed by this court this order will also be affirmed. Order affirmed.